Citation Nr: 9934781	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  96-51 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for impotence, as 
secondary to service-connected prostatitis.

2.  Entitlement to an increased rating for service-connected 
prostatitis, currently rated as 20 percent disabling. 

(The claim for entitlement to waiver of recovery of an 
overpayment of improved disability pension in the amount of 
$5,553.00, to include the issue of whether waiver of recovery 
is precluded by bad faith, will be addressed in a separate 
decision.)  
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty for training from May to 
June 1962 and served on active duty from June 1962 to October 
1966. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 1996 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Montgomery, Alabama, (hereinafter RO), 
that denied the above-noted claims.  
 

FINDINGS OF FACT

1.  Service connection for impotence as secondary to service-
connected prostatitis was denied by an August 1990 rating 
decision.  The veteran was notified of the decision and of 
his appellate rights by letter dated August 24, 1990.  He did 
not appeal.

2.  Evidence has not been presented since the August 1990 
rating decision that is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  Sufficient evidence necessary for an equitable 
disposition of the veteran's increased rating claim for 
service-connected prostatitis has been obtained by the RO.

4.  The veteran's service-connected prostatitis is currently 
manifested by subjective complaints of changing his under-
clothing two to three times a day; a voiding frequency of two 
to there times per hour; and wearing Depends or other 
absorbent pads.

 
CONCLUSIONS OF LAW

1.  The August 1990 rating decision denying service 
connection for impotence as secondary to service-connected 
prostatitis is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (1999).

2.  Evidence received since the August 1990 RO rating 
decision that denied the claim for service connection for 
impotence as secondary to service-connected prostatitis is 
not new and material, and the veteran's claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998). 

3.  The criteria for a rating of 40 percent, and not higher, 
for service-connected prostatitis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.7, 4.115a, 4.115b Diagnostic Code (DC) 7527 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been presented to reopen a claim for 
service connection for impotence, as 
secondary to service-connected 
prostatitis

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
may also be established for that portion of a disability 
resulting from aggravation by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
      
Service connection for impotence secondary to prostatitis was 
denied by an August 1990 rating decision and the veteran was 
notified of the decision and of his appellate rights by 
letter dated August 24, 1990.  Because he did not file a 
notice of disagreement with that decision within one year, 
the rating decision became final. 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.200, 20.302 (1999).  This is the last 
final adjudication denying the claim for service connection 
for impotence on any basis.  

Such final unappealed rating actions as the August 1990 
rating decision at issue in the instant case can be reopened 
upon the submission of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 
38 C.F.R. § 3.156(a) (1999).  First, it must be determined 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  
Secondly, the evidence must be shown to be actually "new", 
that is, not of record when the last final decision denying 
the claim was made, and finally, a determination must be made 
as to whether the evidence is "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  See Hodge, 155 F.3d 1356, 1359.  New evidence will 
be presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.  Hodge, 155 F.3d 
at 1359.  

Applying the legal criteria to the facts of record, the Board 
notes initially that while the RO has not specifically 
applied the legal criteria outlined in the previous two 
paragraphs, the Board concludes that as the veteran will not 
be prejudiced by the adjudication that follows for two 
reasons: (1) the veteran was provided notice of the 
applicable law and regulations pertaining to new and material 
evidence, specifically 38 C.F.R. § 3.156, and, (2) the 
Board's review of the claim under the more flexible Hodge 
standard accords the appellant a less stringent "new and 
material" evidence threshold to overcome.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).
  
The evidence before the RO in August 1990 included a claim 
for service connection for impotence as a direct result of 
the service-connected prostatitis filed on behalf of the 
veteran in June 1990.  Clinical evidence then of record 
indicated that in addition to prostatitis, the veteran 
suffered from diabetes with peripheral neuropathy, 
hypertension, and coronary artery disease.  Clinical reports 
from Montgomery Urology Associates indicated the veteran 
suffered from erectile/sexual dysfunction. Reports from a 
March 1990 examination at this office showed the veteran 
reporting that he had experienced impotence since 1983.  The 
RO reviewed this evidence and denied the veteran's claim, 
finding the veteran's impotence to be the result of diabetes 
rather than the service-connected prostatitis.  

Evidence submitted since the August 1990 rating decision 
includes statements submitted by and on behalf of the veteran 
essentially repeating the asserted link between prostatitis 
and erectile dysfunction, as well as duplicate copies of 
records from Montgomery Urology Associates.  The veteran also 
stated that he was told by close friends that prostatitis can 
cause impotency.  Also submitted was a September 1996 
statement from a private physician indicating that the 
veteran had been treated for erectile dysfunction since 
September 1991.  This statement noted the veteran's diabetes, 
but did not indicate that the veteran's erectile dysfunction 
was due to prostatitis.  The additional records also include 
reference to treatment in VA genitourinary and impotence 
clinics, dated from 1993 to 1996.  Impotence was described by 
the veteran at VA examinations conducted in December 1996 and 
May 1999, but the physician who conducted the May 1999 
examination explained that the medical literature did not 
suggest an etiologic link between prostatitis and impotence.  

The lay statements of the veteran are not new as they were of 
record in August 1990.  The veteran's statements are 
essentially a repetition of his previous assertions, and are 
basically cumulative and not new.  See Paller v. Principi, 3 
Vet. App. 535, 538 (1992) (distinguishing corroborative 
evidence from cumulative evidence).  Moreover, the lay 
statements concerning the etiology of impotence are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108).  The veteran's 
statements that close friends told him that prostatitis 
caused impotency are insufficient to reopen the claim.  He 
has not stated his friends are medical professionals.  
Moreover, "hearsay medical evidence" does not constitute 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995). 

Copies of records from Montgomery Urology Associates are 
duplicative of those before the RO in August 1990, and 
therefore, are not new.  

Where the additional evidence reflects complaints and/or 
treatment of impotence, the Board finds that it is 
cumulative.  In August 1990, the RO had before it medical 
evidence showing a diagnosis of impotency.  None of the 
evidence includes any competent medical evidence indicating 
the veteran's impotence is etiologically related to the 
service-connected prostatitis.  In fact, the competent 
medical evidence that is of record indicates that there is no 
etiologic link between impotence and prostatitis.  Thus, the 
Board concludes that none of the additional evidence is new 
and material as defined by the controlling legal authority as 
it is not "so significant that it must be considered in 
order to fairly decide the merits of the claim." 

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for impotence, 
as secondary to service-connected prostatitis, and the August 
1990 RO decision remains final.  38 U.S.C.A. §§ 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).  

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit certain evidence, 
38 U.S.C.A. § 5103(a) (West 1991), in this case, because 
nothing in the record suggests the existence of evidence that 
might reopen the finally denied claim of entitlement to 
service connection for impotence, as secondary to service-
connected prostatitis.  Accordingly, the Board concludes that 
VA did not fail to meet its obligations with regard to this 
claim under 38 U.S.C.A. § 5103(a) (West 1991).


II.  Entitlement to an increased rating for service-connected 
prostatitis

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
5107(a) (West 1991).  The United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 
38 U.S.C.A. 5107(a) (West 1991). The Board also finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Prostatitis is to be rated on the basis of voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, DC 7527. 

Under 38 C.F.R. § 4.115a, voiding dysfunction is to be rated 
on the basis of urine leakage, frequency, or obstructed 
voiding. 

38 C.F.R. § 4.115a provides that continual urine leakage, 
post surgical urinary diversion, urinary incontinence, or 
stress incontinence, requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day warrants a 60 percent disability rating.  
Such disability requiring the wearing of absorbent materials 
which must be must be changed 2 to 4 times per day warrants a 
40 percent disability rating.  A 20 percent rating is 
assigned for disability requiring the wearing of absorbent 
materials which must be changed less than two times a day.

Urinary frequency with daytime voiding intervals between two 
and three hours or awakening to void two times per night 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires daytime voiding intervals between one and two hours 
or awakening to void three to four times per night.  Daytime 
voiding intervals less than one hour or awakening to void 
five or more time per night warrant a 40 percent evaluation.  
This is the highest rating available for rating disability 
due to urinary frequency under 38 C.F.R. § 4.115a. 

The highest disability rating for obstructed voiding under 
38 C.F.R. § 4.115a is 30 percent when intermittent or 
continuous catheterization is required.  Under 
38 C.F.R. § 4.115a, urinary tract infections necessitating 
long-term drug therapy, one to two hospitalizations per year 
and/or requiring intermittent intensive management warrant a 
10 percent evaluation.  A 30 percent evaluation requires 
recurrent symptomatic urinary infections requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or requires continuous intensive management.  This 
is the highest rating available for disability due to urinary 
tract infections under 38 C.F.R. § 4.115a.  

Turning to a summary of the relevant evidence and 
adjudicative history, service connection for prostatitis was 
granted by a March 1986 rating decision.  A noncompensable 
rating was assigned.  

The veteran sought reevaluation of the disability rating 
assigned for his service-connected disability in September 
1995.  Additional evidence was obtained in conjunction with 
the claim.  A review of the claims file reveals that the 
veteran has been receiving treatment in a VA genitourinary 
clinic on a regular basis.  Complaints have included 
nocturia, urgency, dysuria, perineal pain, and sore 
testicles.  

The veteran has offered several lay statement on appeal.  He 
stated that he suffers from frequent urination, pain on 
urination, pain in the testicles, and an inability to retain 
urine.  He had to change his under-clothing two to three 
times a day.  It was difficult to sit, walk or stand without 
pain.  His stream also varied considerably.  

More recently, the veteran complained at a December 1996 VA 
examination about urinary frequency of four to five times 
during the day and eight to ten times during the night.  He 
also described urinary urgency with occasional incontinence, 
but stated that he did not have to wear diapers or other 
protection for incontinence.  The veteran did say that 
occasionally his clothes became wet because of urinary 
incontinence.  He said the symptoms (frequency and urgency) 
were not getting worse.  Additional complaints included 
occasional dysuria and pyuria.  The veteran also described 
perineal discomfort twice a year and hematuria five years 
previously.  He reported that he did not have to strain to 
void; he voided freely.  Objective findings at that time 
included slight suprapubic tenderness.  Examination of the 
genitalia was within normal limits.  There was no perineal 
tenderness or mass.  The prostate was within normal size and 
consistency.  Urinalysis showed no pyuria and was 
unremarkable except for a "1+" glucose reading.  
Intravenous pyelogram (IVP) was within normal limits.  The 
diagnoses in pertinent part were chronic perineal discomfort 
and urinary outlet symptoms of uncertain etiology, and it was 
indicated that the veteran's diabetes probably, at least, 
contributed to his urinary frequency.   

Examining the most recent clinical evidence contained in the 
reports from a May 1999 VA examination (at which time the 
examiner reviewed the claims file), the veteran contended at 
the time of this examination that his genitourinary problems 
were becoming worse.  Complaints included perineal 
discomfort, pain with prolonged sitting, "a lot of" bladder 
urgency and incontinence, dysuria at times, a voiding 
frequency of two to there times per hour, and a feeling of 
urinary obstruction.  The veteran reported that he wore 
Depends or other absorbent pads and that he had to control 
his liquid intake to prevent frequent night-time voiding.  
With severe episodes of pain, the veteran complained that he 
sometimes felt lethargic and weak.  No hematuria or recent 
urinary tract infections were described, but the veteran 
described testicular discomfort, dysuria and a feeling of 
urinary obstruction.  Again, the examiner attributed at least 
part of the veteran's genitourinary symptomatology to his 
diabetes/diabetic neurogenic bladder.  Upon examination, the 
genitalia were normal but it was noted that the veteran wore 
absorbent pads.  The examiner diagnosed chronic prostatitis 
and insulin dependent neurogenic bladder, most probably 
secondary to the diabetic condition, impotence.  

Following the May 1999 examination, the disability rating for 
the veteran's prostatitis was increased to 20 percent 
disabling.  The evidence felt by the RO to warrant a 20 
percent rating apparently were the references to the wearing 
of absorbent materials and urinary frequency contained in the 
reports from the May 1999 VA examination.

Applying the pertinent legal criteria to the evidence 
summarized above, the Board notes that while the entire 
clinical history has been considered, the most probative 
evidence is the most recent clinical evidence.  See Powell v. 
West, No. 98-1675 (U.S. Vet. App. Sept. 21, 1999); Francisco 
v. Brown, 7 Vet. App. 55 (1994).  The veteran has subjective 
complaints of changing his under-clothing two to three times 
a day.  He also reports a voiding frequency of two to three 
times per hour and wearing Depends or other absorbent pads.  
Giving credence to these statements, and according the 
veteran the benefit of reasonable doubt, the Board finds that 
a 40 percent evaluation is warranted for voiding dysfunction 
and/or urinary frequency.  38 C.F.R. § 4.115b, Diagnostic 
Code 7527. 

The Board is cognizant that the veteran suffers from 
nonservice-connected diabetes mellitus and that some of his 
urinary symptoms are attributable to this disorder.  However, 
in this particular case, the Board is unable to distinguish 
between the extent of symptoms due to the service-connected 
prostatitis from those due to the other nonservice-connected 
disorders.  Medical professionals have not provided an 
opinion on this matter.  Resolving reasonable doubt in the 
veteran's favor, the Board concludes that the symptoms shown 
by the medical evidence warrant a 40 percent rating.

While the Board concludes that the veteran's service-
connected prostatitis warrants a 40 percent rating under the 
pertinent rating criteria, there is no evidence to show that 
he meets the criteria for a 60 percent rating.  See Shoemaker 
v. Derwinski, 3 Vet. App. 248, 253 (1992).  There is no 
evidence suggesting the he requires the use of an appliance 
or the wearing of absorbent materials which must be changed 
more than 4 times per day.  Therefore, a rating in excess of 
40 percent is not warranted.


ORDER

New and material evidence having not been presented, the 
claim for entitlement to service connection for impotence as 
secondary to service-connected prostatitis is not reopened, 
and the benefits sought in connection with this claim are 
denied.

Entitlement to a 40 percent disability rating, and not 
higher, for service-connected prostatitis is granted, subject 
to controlling regulations regarding the payment of monetary 
benefits.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

